Citation Nr: 1310391	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  09-49 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Dr. Clarence H. Thornton, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In June 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  Following the June 2011 hearing, the Veteran submitted additional evidence directly to the Board.  In a June 2011 brief, the Veteran, through his attorney, also submitted a written waiver of local consideration of this evidence.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).

In the June 2011 brief, the Veteran's attorney indicated that, if the claim on appeal were to be granted, he intended to raise the issue of entitlement to an earlier effective date for service connection for the low back disability.  As will be explained below, the Board is herein granting the Veteran's service connection claim.  An effective date for service connection for low back disability has not been assigned by the RO yet, and, therefore, the Board does not have jurisdiction over it.  This is thus referred to the AOJ for appropriate action.




FINDING OF FACT

The Veteran has a low back disability that is as likely as not related to his active duty service. 



CONCLUSION OF LAW

A low back disability was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issue service connection for a low back disability, no further discussion of these VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Merits of the Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Certain chronic diseases, including degenerative arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, __F.3d__, No. 2011-7184, 2013 WL 628429 (U.S. Fed. Cir. Feb. 21, 2013).

Here, the Veteran asserts that he has a low back disability, specifically degenerative joint disease/degenerative disc disease (DJD/DDD) of the lumbar spine, which is due to in-service injury.  See, e.g., the June 2011 Board hearing transcript.  The Board has thoroughly reviewed the evidence of record and finds that there is sufficient evidence to support the Veteran's contentions.

Service treatment records (STRs) indicate that the Veteran was treated in October 1974 for complaints of "middle back pain when lifting heavy items" and was diagnosed with a lumbosacral strain.  The Veteran continued to complain of low back pain in November 1974.  He was involved in a motor vehicle accident in May 1975, at which time he complained of back pain and was diagnosed with a lumbosacral muscle spasm as well as joint dysfunction.  He was put on a physical profile for an "acute lumbosacral muscle spasm."  The Veteran's January 1975 service separation examination noted his history of recurrent back pain since 1974 "no known reason; treated with rest; no complications; no sequelae."

The Veteran has testified that he received private medical treatment for back complaints from Dr. J. for sixteen years following his military discharge.  See the June 2011 Board hearing transcript, pgs. 7-8.  He further indicated that he has been unable to obtain these records due to Dr. J.'s death.  Id.  Notably, the Veteran's statements concerning post-service low back symptomatology and private medical treatment were corroborated by the June 2011 lay affidavit from his sister, Ms. C.M.T.

The Veteran initially received VA medical treatment for complaints of low back pain in April 2001, at which time he reported a 25 year history of back problems.  He was diagnosed with DJD of the lumbar spine by the February 2010 VA examiner.

Although the Board notes that the record on appeal contains no evidence that the Veteran was specifically diagnosed with DJD or DDD of the lumbar spine within one year of his separation from active service pursuant to 38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309, he has submitted a letter from Dr. R.K.D. who links his currently diagnosed DDD of the lumbar spine with his chronic complaints of low back pain dating from his military service.  See the letter of Dr. R.K.D. dated December 2010.

Here, the Board finds credible the Veteran's statements regarding in-service injury due to his MOS duties and his in-service motor vehicle accident, as well as, the subsequent onset of his chronic low back pain.  There is ample evidence of record that the Veteran suffered from low back problems during his military service.  Indeed, his statements are supported by his STRs, which document in-service diagnoses of low back joint dysfunction, lumbar muscle spasm, and lumbosacral strain.  The Board recognizes that the February 2010 VA examiner provided a negative nexus opinion concerning the Veteran's currently diagnosed DJD of the lumbar spine and his military service.  However, the examiner failed to consider the Veteran's competent and credible assertions of post-service low back symptomatology and also did not acknowledge the April 2001 VA treatment note in which the Veteran complained of a 25 year history of low back problems, which pre-dated his diagnosis of lumbar spondylosis in January 2008.
Furthermore, the Board notes that there is competent medical evidence that tends to establish a relationship between the Veteran's in-service back injuries and the current post-service diagnosis of DJD/DDD of the lumbar spine.  In this regard, the medical opinion evidence from Dr. R.K.D. relates the Veteran's current back disability to his military service.

Additionally, the Veteran is competent to report his symptomatology, such as back pain.  Layno, supra.  As indicated above, a layperson is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Notably, the lay affidavit of the Veteran's sister corroborated the Veteran's sworn personal testimony concerning post-service low back symptomatology and medical treatment.  Therefore, the Board finds the statements of the Veteran and his sister to be competent and credible evidence documenting the Veteran's continued low back symptomatology dating from his military service through the present day.

In sum, the Veteran claims that he has suffered from DJD/DDD of the lumbar spine since active service, and his lay statements to this effect have not been rebutted.  Accordingly, and on the basis of the evidentiary posture as discussed herein, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that the Veteran has DDD/DJD of the lumbar spine that was incurred during his military service.  The evidence is in favor of the grant of service connection for a chronic low back disability.  Therefore, service connection for a low back disability, specifically, DJD/DDD of the lumbar spine, is granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).

ORDER

Entitlement to service connection for low back disability is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


